UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10/A (amendment no. 6 ) GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of the Securities Exchange Act Of 1934 Conforce International, Inc. (Name of Registrant as specified in its charter) Delaware 68-6077093 (State or other jurisdiction of (I.R.S. Employer incorporation or jurisdiction) Identification Number) 51A Caldari Road 2nd Floor Concord, OntarioL4K 4G3 Canada (Address of principal executive offices) Registrant’s telephone number, including area code:(416) 234-0266 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common stock, par value $0.0001 Over-the-Counter/Pink Sheets Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” accelerated filer,” and “smaller reporting company” in Rule 12-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x -1- TABLE OF CONTENTS ITEM 1.BUSINESS. 4 ITEM 2. FINANCIAL INFORMATION. 11 ITEM 3.PROPERTIES. 15 ITEM 4.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. 16 ITEM 5.DIRECTORS AND EXECUTIVE OFFICERS. 17 ITEM 6.EXECUTIVE COMPENSATION. 18 ITEM 7.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 19 ITEM 8.LEGAL PROCEEDINGS. 19 ITEM 9.MARKET PRICE OF AND DIVIDENDS ON THE REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. 19 ITEM 10.RECENT SALES OF UNREGISTERED SECURITIES. 20 ITEM 11.DESCRIPTION OF REGISTRANT'S SECURITIES TO BE REGISTERED. 20 ITEM 12.INDEMNIFICATION OF DIRECTORS AND OFFICERS. 21 ITEM 13.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 22 ITEM 14.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 22 ITEM 15.FINANCIAL STATEMENTS AND EXHIBITS. 23 -2- EXPLANATORY NOTE Conforce International, Inc. is filing this General Form for the Registration of Securities on Form 10 to register its common stock, par value $0.0001, pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). On April 9, 2009, Conforce International, Inc.’s registration statement was automatically declared effective and Conforce International, Inc. is now subject to the requirements of Regulation 13A under the Exchange Act, which will require the Company to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and it will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g). Unless otherwise noted, references in this registration statement to “Conforce International, Inc.,” “Conforce,” “CFRI,” the “Company,” “we,” “our” or “us” means Conforce International, Inc.Our principal place of business is located at 51A Caldari Road, 2nd Floor, Concord, OntarioL4K 4G3Canada. Our telephone number is (416) 234-0266. -3- ITEM 1.BUSINESS. BUSINESS DEVELOPMENT Conforce International, Inc. is a Delaware corporation headquartered in Concord, Ontario, Canada.Management of Conforce has been in the shipping container business repairing,selling or storing containers for over 25 years. The Company operates a Container Terminal through Conforce 1 Container Terminals, Inc. (“Conforce 1”). Conforce 1 provides complete handling and storage of marine shipping containers to its client base of International shipping lines.The container depot has a capacity of over 5,000 containers.Its fully integrated software system allows shipping line customers on-line access 24/7 to create bookings, view container inventory and status, and to print standard and customizable reports. Full service features include empty and loaded container lift on-off services, short and long term storage for empty and loaded containers, on-site container-reefer vendors forcontainer repair services, 460V plugs for continued container temperature control while stationed at the terminal, on-site fuelling and steam cleaning, and container modifications to client specifications. The Container Terminal is the Company’s primary source of revenue. The Company generates revenues as a result of charges assessed to shipping lines for the lifting and handling of their empty containers while stored at the Container Terminal until their next use. The Container Terminal also charges for related services such as the abovementioned fueling and power stations for temperature controlled containers. In addition to the business of thecontainer terminal as described above, the Company has been engaged in the research and development of a polymer based composite shipping container flooring product, EKO-FLOR. EKO-FLOR xcs, the first version of the product, was officially introducedto the container industry on December 5, 2006 at the 31st annual Intermodal Conference inHamburg, Germany, the world’s leading shipping container event. Based on the initial reception to the composite, the Company learned that the industry was interested in a composite alternative, however, the product needed to weigh less than the current wood standard. Based on this feedback, Conforce continued to refine its product and as a result, it was able to introduce a lighter, less expensive version, EKO-FLOR cs-2, in December 2007 at the Intermodal Show in Amsterdam, Netherlands. Following the 2007 Intermodal show, the Company received feedback as it related to the slip-resistance of its surface coating. Customers indicated that a coating was required but needed to maintain an adequate amount of grit for slip-resistance, while not damaging carton boxes placed directly on the surface. Based on this feedback, the Company continued to develop the product until it was able to officially launch EKO-FLOR cs-4 in December 2008. Conforce introduced its latest light-weight version, which contained a topcoat jointly developed by Conforce and Bayer MaterialScience LLC, tocustomers during a series of meetings held in Hamburg, Germany, the location of the 2008Intermodal Conference. These meetings in December 2008, whichwere heldin a designated boardroom at theHamburg Renaissance,were scheduled with shipping lines and lessorswho ranked in the top ten, in terms ofvolume purchases of new build containersin their respective business segments. The Company met with two shipping lines and with the Chairman of the International Institute of Container Lessors’ flooring workgroup representing its twelve member firms. Of the potential customers in attendance, only one had previously conducted dry-land testing of the EKO-FLOR product at a production facility in China. Such testing was conducted using standardized strength test methods as fully described on page 6 of this documents under sub-heading EKO-FLOR cs-4. The companies in attendance were solicited based on their on-going interest in the product and their willingness during 2007 and 2008 to provide feedback to Conforce so that the Companycould make improvementsto the product in the areas of weight and surface coatings.These companies were able to provide such feedback based on the their willingness to test a suitable alternative to apitong plywood if such a product could be cost competitive, weight neutral or preferably lighter, and could meet the standardized strength tests as applied to apitong plywood. During and followingthe meetings,orders were placed for ocean-going trials of EKO-FLOR cs-4.(The difference in the product versions described above is more fully explained in the Principal Products section of this document). As a result,EKO-FLOR cs-4 will be evaluated through ocean-going tests conducted by shipping lines and container lessors. The Company expects that approximately six hundred (600) EKO-FLOR cs-4 equipped containers will be in circulationon or about October -December 2009 for final testing.
